Citation Nr: 1615061	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-11 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1975 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In July 2011, the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims folder. 

In September 2015, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability was not manifested on active duty service or within the first post-service year and is not related to a disease or injury of service origin, or to a service-connected disability, including a left ankle disability.

2.  The Veteran's thoracolumbar spine disability was not manifested on active duty service or within the first post-service year and is not related to a disease or injury of service origin, or to a service-connected disability, including a left ankle disability.


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine disability was not incurred in or aggravated by active military service; may not be presumed to have been incurred in service and was not caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The Veteran's thoracolumbar spine disability was not incurred in or aggravated by active military service; may not be presumed to have been incurred in service and was not caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A December 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a November 2015 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In regard to the VA's duty to assist, the VA was unable to obtain the Veteran's complete service treatment records, particularly his separation examination, and in these cases, VA has a heightened duty to assist.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  In July 2007, the RO sent the Veteran a letter which informed him that his discharge examination from 1977 was unavailable.  The letter also informed the Veteran of his right to submit any additional evidence, including the missing separation examination.  With consideration of the facts set forth above, and in light of the apparent unavailability of the service records, the Board is satisfied that VA's duty has been met and that reasonable efforts to reconstruct the Veteran's service records have been made.  As will be fully addressed below, additional developmental action by the RO is not warranted in this instance, as such activity would not be fruitful in obtaining additional pertinent medical information or documenting information that cannot generally be obtained from existing medical evidence of record.

The Veteran was also afforded a VA examination in June 2012, in connection with his claims.  The June 2012 VA opinion was not adequate for adjudication purposes.  Addendum opinions were provided in September 2014 and November 2015.  The November 2015 clinician provided an opinion supported by well-reasoned rationale.  Therefore, the Board finds that the November 2015 opinion addendum is adequate.  

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
 § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease, such as arthritis, becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112 (a)(1) (West 2014).

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The Veteran contends that his current back disabilities stem from an in-service parachute jump accident where he impacted the ground at a high rate of speed and injured his back and left ankle.  Alternatively, he contends that his back disability is secondary to his service-connected left ankle disability.  

The Board finds that although the Veteran has current back disabilities and experienced an in-service accident, the competent evidence of record does not support a relationship between those disabilities and service and/or his service-connected ankle disability.  

April 1976 service treatment records indicate that the Veteran was treated for a left ankle fracture dislocation following a parachute jump accident.  June 1976 service treatment records indicate that the Veteran complained of leg and back pain; this is the sole reference to back pain or problems located in the available records.  The Veteran was subsequently placed on limited duty following a Medical Board review in July 1976; complaints at that time focused exclusively on the left ankle, and the functional impairment related to such.  No back symptomatology was reported or clinically identified.  The Veteran was ultimately separated from active duty in February 1977 because of the ankle fracture residuals.  

In a September 1980 correspondence, the Veteran stated that he experienced back aches secondary to his service-connected left ankle disability.  December 1980 VA treatment notes indicate that the Veteran complained that his back was stiff at times.  A CT scan of the lumbar spine revealed "leftward L5-S1 disc herniation which might impact on the left S1 nerve root."  June 1991 VA treatment notes indicate that the Veteran complained of low back pain which had existed for the previous 8 years, which would place the onset after service.  He was treated with ibuprofen and released.  August 1991 treatment records indicate that the Veteran complained of hip and lower back pain into his lower extremities.  The treating specialist noted no spasms, compensatory scoliosis, or paresthesias.

In May 1993, the Veteran was afforded a VA joints examination where he complained of pain in the upper dorsal area of the back and the low back area.  On examination, the examiner noted a normal dorsal kyphosis with no other abnormalities.  The Veteran exhibited good range of motion with some minor tenderness over the lumbosacral area.  X-ray examination results revealed minor degenerative changes and some thinning of the disc space between T11 and T12.  The examiner further noted that older x-ray films revealed spina bifida of S1 and an older CT scan which revealed possible herniation at L5-S1 level.

A December 1994 treatment note indicates that the Veteran complained of lower back pain.  1997 and 1998 VA treatment records indicate that the Veteran complained of lower back pain.  A 1998 neurological consultation revealed decreased range of motion of the spine.  The specialist noted a December 1996 MRI of the cervical spine which showed diffuse foraminal stenosis and 1991 and 1996 CT scans of the lumbar spine which showed a protrusion and multi-level disc disease.  

Based on the Veteran's documented history of an in-service parachute accident and complaints of back problems in the years thereafter, he was afforded a VA examination in June 2012.  The examiner opined that there was no direct causal connection between service and the cervical or lumbar spine conditions.  The Veteran had bene diagnosed with psoriatic arthritis after service, accounting for his status.  Further, service records failed to show any diagnosis or treatment of spine conditions, and a study of parachutists indicated that back injuries of the type alleged by the Veteran were very uncommon.  While the examiner addressed whether the low back and cervical spine disabilities were directly related to service or were secondarily caused by the service-connected left ankle disability, but did not address whether the back was aggravated by the service-connected ankle disability.  The Board remanded the matter for an addendum opinion which addressed the theory of aggravation.  
In a September 2014 addendum opinion, the examiner opined that the Veteran's service-connected ankle disability is less likely than not to have aggravated his back or neck condition.  The examiner stated that the Veteran's ankle is not in any way related to, causatively or through aggravation, his cervical spine and lumbar spine disabilities.  He reasoned that there was no evidence of prolonged severe antalgic gait or leg length or girth discrepancy.  He cited a University of Toronto article which addressed the relationship between leg conditions and subsequently developed back disabilities.  However, the addendum opinion provided contradictory statements and did not address lay statements.  The Board again remanded the matter for an addendum opinion.  

In a November 2015 addendum opinion, the clinician opined that it was less likely than not that the Veteran's current cervical spine or thoracolumbar spine disabilities were caused or aggravated by service or by the service-connected left ankle disability.  In support of the opinion, the clinician opined that the Veteran's service treatment do not "support the notion of primary cervical or thoracolumbar disease."  The presence of back pain alone, he stated is inadequate to show the presence of a back disability a decade and half prior, particularly in light of the absence of injury or treatment for back problems over that interval.  Further, evidence does not establish any mechanism, by which leg problems lead to back problems, to include altered gaits.

Social Security Administration (SSA) records indicate that the Veteran is receiving disability benefits for cervical and lumbar disc disease.  However, there is no competent evidence within the records which support a nexus between the back disabilities and service or the service-connected ankle disability.  

The Board notes the Veteran's contention that his back disabilities are related to service and/or his service-connected ankle.  However, there is no evidence that the Veteran is qualified and/or competent to give a medical opinion regarding the etiology of his disabilities.  He is not describing an observed cause and effect relationship.  Rendering an etiology opinion would require knowledge of the various causes or risk factors for spinal disease.  The question of causation, in this case, involves a complex medical question that the Veteran is not competent to address.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  No probative value may be given to his opinion; to the extent the Veteran is reporting observed pain symptoms in and after service, his competency is accepted.  However, his current allegations are contradicted by contemporaneous records and medical findings showing a later onset of back problems than service.

The Board further finds that presumptive service connection is not warranted for degenerative joint disease of the back because the Veteran has not shown he has a diagnosis of arthritis becoming manifest to a degree of 10 percent of more within one year from the date of separation.  The first documented diagnosis of the arthritis did not occur until around 1993 - more than 10 years after his 1977 separation from service.

The preponderance of the evidence is against the Veteran's claims for service connection, and the claims must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A § 5107.


ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a service-connected disability, is denied.




____________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


